DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The Appeal Brief filed 02/03/2022 is acknowledged.
Claims 1, 3, 7-8, 10-11, 13-14 ,16 and 19-28 are pending.

Election/Restrictions
The species election requirement has been withdrawn. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species of disease, as set forth in the Office action mailed on dated 07/21/2017, is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Rejections Withdrawn
The rejection of claims 22-24 and 26 under 35 U.S.C. 103 as being unpatentable over Longo, US 20140112909 A1 (Longo ‘909) in view of Kim, PLoS ONE, 7, 5, 2012, Vining, Arch. Neurol., 55, 1998 has been withdrawn. 
The rejection of claims 1-3, 7-8, 10, 11, 13-14, 16, and 19-21, 25 and 27-28 under 35 U.S.C. 103 as being unpatentable over Longo, US 20140112909 A1 (Longo ‘909) in view of Kim, PLoS ONE, 7, 5, 2012, Vining, Arch. Neurol., 55, 1998 (cited previously) and D’Agostino, US 20140350105 A1 has been withdrawn.
The rejection of claims 22-24 under 35 U.S.C. 103 as being unpatentable over Kim, PLoS ONE, 7, 5, 2012 in view of Vining, Arch. Neurol., 55, 1998, Longo, US 20110118528 A1, and Tiano, US 20040121044 A1 has been withdrawn.
The rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over Kim, PLoS ONE, 7, 5, 2012 in view of Vining, Arch. Neurol., 55, 1998, Longo, US 20110118528 A1, Walpole, BMC Public Health, 12, 439, 2012 and Tiano, US 20040121044 A1 has been withdrawn.
The rejection of claims 1-3, 7, 11, 13, 19-21, 25, and 27-28 under 35 U.S.C. 103 as being unpatentable over Kim, PLoS ONE, 7, 5, 2012 in view of Vining, Arch. Neurol., 55, 1998, Longo, US 20110118528 A1, Tiano, US 20040121044 A1, and D’Agostino, US 20140350105 A1 has been withdrawn.
The rejection of claims 8, 10, 14, and 16 under 35 U.S.C. 103 as being unpatentable over Kim, PLoS ONE, 7, 5, 2012  in view of Vining, Arch. Neurol., 55, 1998 , Longo, US 20110118528 A1 , Tiano, US 20040121044 A1, and D’Agostino, US 20140350105 A1 as applied to claims 1-3, 7, 11, 13, 19-21, 25, and 27-28 above, and further in view of Walpole, BMC Public Health, 12, 439, 2012 has been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the rejection of record has been reconsidered in view of Applicant’s arguments. Specifically, the argument that the skilled artisan would have not had a reasonable expectation of success has been found persuasive. While dietary modifications such as caloric restriction or ketogenic diet are suggested for treating MS (an autoimmune disease, see Kim), Applicant has argued that Kim shows no substantial effect with respect to clinical score after seven days, i.e., a 17-day period was required before beneficial effect of ketogenic diet was evident. See Appeal Brief, e.g., pg. 12. Since the claimed invention only administers the first diet (caloric restriction) for three to seven days, the prior art of record provides no evidence that the skilled artisan would have reasonably expected that the claimed method would result in a beneficial effect like that reported in Kim. Since neither Longo reference suggests the short term fasting or ketogenic diet as effective for treating MS or autoimmune disease generally, Longo provides no motivation to administer the dietary regimen to the claimed patient population. Based on the findings in Kim, the skilled artisan would have expected a three to seven-day period of caloric restriction to provide no benefit to the patient population of the presently claimed methods. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 7-8, 10-11, 13-14, 16 and 19-28 are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615